Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 3 and 4, claim 1.
Species 2: as shown in Figure 5.
Species 3: as shown in Figure 6.
Species 4: as shown in Figure 7.
Species 5: as shown in Figure 8.
Species 6: as shown in Figure 9.
Species 7: as shown in Figure 10.
The structures of species 1-7 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
This application contains claims directed to the following patentably distinct species 1-7. The species are independent or distinct, because Species 1-7 show different structures of the DC Relay as listed below:
Species 1: as shown in Figures 3 and 4, show the structures of the DC relay comprising a housing 10; the main contacts 17 and 18; an auxiliary contact 19, an auxiliary contact mounting bracket 30 for an auxiliary contact and a partition 11 are provided in the housing 10.
Species 2: as shown in Figure 5, shows more specific structures of the DC relay comprising the first accommodating part 12 and a second accommodating part 13, the auxiliary contact mounting bracket 30 may be provided with a protrusion 32 on which the switch 40. 
Species 3: as shown in Figure 6, shows more specific structures of the DC relay comprising the internal space of the housing 10 is divided into two spaces by the partition 11 are separately referred to as a first accommodating part 12 and a second accommodating part 13, having the main contacts 17 and 18 and the auxiliary contact 19.
Species 4: as shown in Figure 7, shows more specific structures of the upper support plate 54 is and supports the movable contact 17.
Species 5: as shown in Figure 8, shows more specific structures of the auxiliary contact mounting bracket 30 may be provided with a protrusion 32 on may be provided at a portion of the working portion 31 and a switch terminal hole 33.
Species 6: as shown in Figure 9, shows more specific structures of the driving shaft 50, the movable contact 17, an upper support plate 54, a lower support plate 55, a contact spring 52, and the lever 57.
Species 7: as shown in Figure 10, shows more specific structures of the external cable mold 70 has a through hole 71, the accommodating recess 72 and the terminal cable 74 and the auxiliary contact 19 may be connected through the auxiliary contact terminal hole 73.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

	Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
March 7, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837